Title: Cash Accounts, June 1767
From: Washington, George
To: 

 

[June 1767]



Cash


June 4—
To Ditto [cash] Won at Cards
£ 0. 7.6



To Cash of Abednego Adams for Weaving &ca
0.13.4


Contra


June 4—
By Exp[ence]s travelling to Frederick
0. 9.6



By Shoeing my Horse 2/. Mr [Daniel] Sturges for Nails viz. 600 to Ch[ristophe]r Hardwick 5/5
0. 7.5


5—
By Expences on the Road from Fredk
1.13.9


8—
By John Alton
2. 0.0



By Crying Sam when offerd for Sale
0. 5.0



By gave away
0. 6.0


13—
By Saml Johnson [Sr.] Balle of Acct
2. 7.9


15—
By Mr John Hough for Quitrents
11.19.6


20—
By Charity
0.10.0


24—
By Expences at Arrols 1/6. Counterfeit Bill 5/
0. 6.6


27—
By Mrs Simpson Layg Peg & Doll
1. 0.0


